                                                                 1

                                                                 2
                                                                                           UNITED STATE DISTRICT COURT
                                                                 3
                                                                                                 DISTRICT OF NEVADA
                                                                 4

                                                                 5
                                                                     BANK OF THE WEST, a California
                                                                 6   banking corporation,                               Case No.:   3:19-cv-00472
                                                                 7
                                                                                                    Plaintiffs
                                                                 8                                                    ORDER TO CONTINUE
                                                                            v.                                     NOVEMBER 18, 2019 HEARING
                                                                 9                                                  REGARDING APPLICATION
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                     GEOTEMPS, INC., a Nevada                      FOR PREJUDGMENT WRIT OF
                                                                10
                                                                     corporation; LANCE I. TAYLOR, an                     POSSESION
                                                                11   individual; GEOTEMPS
                                                                     INTERNATIONAL, INC., a Nevada
Wallace & Millsap




                                                                12   corporation; DOES I THROUGH X;
                                                                     and ROE CORPORATIONS I
                                                                13
                                                                     THROUGH X.
                                                                14
                                                                                                 Defendants.
                                                                15
                                                                           Defendants Geotemps, Inc., Lance I. Taylor, and Geotemps International, Inc.,
                                                                16
                                                                     by and through their counsel of record, McClure Wallace, Esq. and Patrick Millsap,
                                                                17
                                                                     Esq. of Wallace & Millsap; and Plaintiff Bank of the West, by and through its legal
                                                                18
                                                                     counsel of record Richard Holley, Esq. and Andrea Gandara, Esq. of Holley, Driggs,
                                                                19
                                                                     Walch, Fine, Puzey, Stein, Thompson hereby stipulate to continue the hearing
                                                                20
                                                                     currently scheduled on November 18, 2019 regarding Plaintiff’s Application for
                                                                21
                                                                     Prejudgment Writ of Possession or, in alternative, Order to Show Cause Why Writ of
                                                                22
                                                                     Possession and Temporary Restraining Order Should Not Issue (ECF No. 6) (the
                                                                23
                                                                     "Writ") to Friday, December 20, 2019.
                                                                24

                                                                25 / / /

                                                                26 / / /

                                                                27 / / /

                                                                28

                                                                                                          Page 1 of 2
                                                                1          This is the second stipulation requesting a continuance of the hearing

                                                                2 referenced above. Counsel certify this request is made for good-cause and not for the

                                                                3 purpose of undue delay. Specifically, the Parties are engaged in good-faith settlement

                                                                4 negotiations, which forms the basis for the requested continuance.

                                                                5
                                                                     DATED: November 14, 2019                  DATED: November 14, 2019
                                                                6

                                                                7    By: /s/ Patrick R. Millsap            .   By: Richard F. Holley, Esq.          .
                                                                     F. McClure Wallace, Esq.                  Richard F. Holley, Esq.
                                                                8    State Bar No.: 10264                      Nevada Bar No. 3077
                                                                9    Patrick R. Millsap, Esq.                  HOLLEY DRIGGS WALCH FINE PUZEY
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                     Nevada Bar No.: 12043                     STEIN & THOMPSON
                                                                10   WALLACE & MILLSAP LLC                     400 South Fourth Street, Third Floor
                                                                     Attorneys for Defendants                  Las Vegas, Nevada 89101
                                                                11
Wallace & Millsap




                                                                12
                                                                                                         ORDER
                                                                13
                                                                           The Court hereby grants the Parties’ Stipulation to continue the hearing on
                                                                14
                                                                     November 18, 2019 regarding Plaintiff’s Application for Prejudgment Writ of
                                                                15
                                                                     Possession or, in the alternative, Order to Show Cause Why Writ of Possession and
                                                                16
                                                                     Temporary Restraining Order Should Not Issue to December 20, 2019 at the
                                                                17
                                                                     hour of 10:00AM, in Reno Courtroom 3, before Judge Robert C. Jones.
                                                                18
                                                                19
                                                                           IT IS SO ORDERED.
                                                                20
                                                                           Dated this 15th day of November, 2019.
                                                                21

                                                                22                                        ______________________________________
                                                                23                                          United States District Judge

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                         Page 2 of 2
